SHEPHERD, J.,
concurring.
I write only to note that the principal argument made by the respondent, City of Miami Beach, is an economic one, that it is less expensive for the witness to come to Florida (the City proposes expense sharing by the parties) than for counsel for fifteen defendants to travel to Canada.1 This may be so, but DEW did not choose to be a defendant in this case. The City of Miami Beach chose DEW.
The City points to what it considers persuasive federal authority to support its position. However, those cases involve more exotic destinations. See Barrocos of Fla., Inc. v. Elmassian, 2012 WL 1657204 (S.D.Fla. May 10, 2012) (company with principal place of business in Hong Kong); Partecipazioni Bulgaria, S.p.A. v. Meige, 1988 WL 113346 (S.D.Fla. May 23, 1988) (resident of Greece); Financial Gen’l. Bankshares v. Lance, 80 F.R.D. 22 (D.C.1978) (four Arab defendants); cf. Sugarhill Records Ltd. v. Motown Record Corp., 105 F.R.D. 166 (S.D.N.Y.1985) (giving out-of-town defendant option under local rule to pay for counsel to travel to California for deposition or producing witness in New York); Largo Hosp. Owners, Ltd. v. Gorman, 408 So.2d 597 (Fla. 2d DCA 1981) (requiring California resident to travel to Pinellas County for deposition in aid of execution where defendant contracted to build hospital in Tampa). The City cannot seriously contend travel to Canada by its counsel is unexpected or imposes a severe burden on it in this case.

. The fifteen defendants are Hargreaves Associates, Incorporated, William Lane Architects, Inc., William Lane, Savino & Miller Design Studio, P.A., Dan Euser Waterarchitecture, Inc., Kenneth Didonato, Inc., Kenneth Dido-nato, ¿am Partners, Inc., William A. Abarca, P.A., Play.Site.Architecture, Inc., Joanne Hi-romura, Johnson, Avedano, Lopez, Rodriguez & Walewski Engineering Group, Inc., Horacio A. Rodriguez, P.E., Magnum Construction Management Corporation d/b/a MCM Cotp. and/or MCM, and Travelers Casualty and Surety Company of America. The complaint alleges design and construction errors in a $22 million park renovation project at South Pointe Park, located in Miami Beach, Florida.